Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Status of Claims
	Claims 12 and 15 are currently amended.  Claims 13, 14, and 16-20 were previously presented.  Claims 1-11 are withdrawn.  Claims 1-20 are pending.  Claims 12-20 have been fully considered.  The examined claims are directed toward a method.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 08/21/2020) 35 USC §112, §102 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections. 
Response to Amendment
In their reply dated November 23, 2020, Applicant amended claim 12 only to address a clarity issue, and amended claim 15 to address an antecedent basis issue.  However, Applicant also presents arguments concerning the merits of the original claims and the propriety of Examiner’s rejections.  Examiner retains the claim 15 prior art, which combination of references  was not applied to independent claim 12.   However, since the scope of claim 12 remain Response to Arguments section.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Czwaluk et al.. (US20110186499) in view of Cullinane et al. (US20120125043) (references of record).
Regarding claims 12-20, Czwalik et al. (Czwaluk) discloses a separations method  (Abstract, Figs 1-8) comprising: 
providing a vessel 2 comprising: 
an inlet 3 ([0049]) 
a screw 8 within the vessel and adapted to rotate so as to convey material in a direction from a first end of the vessel toward a second end of the vessel ([0059], Figs. 1-8); 
4 disposed toward the first end of the vessel ([0049], [0050], [0059], [0060], Figs. 1-8), and 
a second outlet 5 disposed toward the second end of the vessel ([0049], [0050], [0059], [0060], Figs. 1-8); 
passing an incoming slurry through the inlet into the vessel ([0006], [0014], [0020]), 
wherein the first slurry comprises solids and a contact liquid and has an incoming solids concentration (Abstract, [0001], [0006], [0014], where a suspension is a slurry); 
conveying the solids, via the screw, toward the second end of the vessel, the solids displacing the contact liquid, such that a portion of the contact liquid flows out the first outlet, and thereby producing an inside-vessel slurry which has a lower solids concentration toward the first end and a higher solids concentration toward the second end (Abstract, [0001], [0006], [0014], where the thereby clause or higher solids concentration toward the second end is an expected result of the conveying step). 
Therefore, Czwaluk discloses the claimed invention, except
melting the solids at a point toward the second end of the vessel.  The specific type of solids is not specified.  Examiner interprets ‘a point toward the second end of the vessel’ as anywhere in the vessel except the first end of the vessel.  
Cullinane et al. (Cullinane) discloses a system for removing acid gases from a raw gas stream. The system includes a cryogenic distillation tower and a filter for receiving slurry (Abstract, [0022]).  The tower receives and separates the raw gas stream into an overhead methane gas stream and a substantially solid material comprised of carbon dioxide.  The cryogenic distillation tower has a controlled freezing zone that receives a cold liquid spray comprised primarily of methane (Abstract, Figs 1-5).  

Therefore, in view of Cullinane’s apparatus with an auger/screw in its downcomer, and the separation steps (Fig. 9), and the potential need for warming and/or melting or liquefying some solids to improve purification and separation, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include a downcomer section and to pass the solids from the screw to the downcomer section and to melt the solids in the downcomer section, or at a point toward the second end of the vessel, as well as displace at least a portion of the contact liquid by the product liquid, to further separate and concentrate specific types of solids.
Additional Disclosures Included: Claim 13: In the method substantially none of the solids pass out of the first outlet ([0006], [0060], where 4 is the first outlet); Claim 14: In the method substantially none of the contact liquid passes out of the second outlet ([0006], [0060], [0063], where 5 is the second outlet); Claim 15: Czwaluk and Cullinane combined further comprises 
a downcomer section disposed toward the second end of the vessel, the downcomer including the second outlet, wherein the melting device is disposed along the downcomer section; 
passing the solids from the screw to the downcomer section; 
melting the solids in the downcomer section, producing a product liquid, the product liquid being more dense than the contact liquid; and 
displacing at least a portion of the contact liquid by the product liquid, thereby further driving the contact liquid toward the first end of the vessel, thereby decreasing the amount of contact liquid passing out the second outlet (claim 12 analysis); Claim 16: The further comprising cooling an external portion of the vessel (Cullinane, [0015], [0021], [0033], [0063], [0069]; alternatively, it would have been obvious to cool vessel as a means of cooling the incoming stream depending on the type of materials being separated); Claim 17: The contact liquid comprises water, hydrocarbons, liquid ammonia, cryogenic liquids, or a combination thereof (Czwaluk, [0002], [0014], [0015]); Claim 18: The solids comprise water, hydrocarbons, ammonia, solid acid gases, or a combination thereof, and wherein solid acid gases comprise solid forms of carbon dioxide, nitrogen oxide, sulfur dioxide, nitrogen dioxide, sulfur trioxide, hydrogen sulfide, or a combination thereof (Czwaluk, [0014]; Cullinane, Abstract, [0003], [0004], [0010], [0067]); Claim 19: The method further comprises at least partially compressing the solids, resulting in an increase in particle size (Cullinane, [0008], [0015]; also, the auger compresses the solids); and Claim 20: The method further comprises maintaining the vessel at or above a pressure at which the solids melt to produce the product liquid (Cullinane, [0013]).



Response to Arguments
	Applicant’s arguments filed 11-23-2020 have been fully considered.  Applicant may view the arguments as  persuasive, except as noted.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Regarding the Cullinane reference, Applicant appears to suggest use of hindsight reasoning and that the prior art gives either no indication of which parameters are critical or no direction as to which of many possible choices is likely to be successful.  Applicant also states that none of the references show a screw conveyor with melting occurring in the screw conveyor. 
	First, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	In this case, Figs. 1, 2C of Cullinane display a melt tray 130 and optional heating line 25 in a tower, where one may incorporate an auger in the downcomer of the melt tray ([0022], [0076], [0080], [0087]).  These components suggests that melting occurs within Cullinane’s 
	Moreover, contrary to Applicant’s implication, the claims do not require that melting occurs in the conveyor.  Thus, this particular feature upon which applicant relies is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In view of the above, it does not appear that the claims are in condition for allowance. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/